PER CURIAM:
This case comes before us by order of the United States Supreme Court, which has reversed the judgment of this Court and remanded the case for our reconsideration. See Cortez Byrd Chips, Inc. v. Bill Harbert Constr. Co., 529 U.S. -, 120 S.Ct. 1331, — L.Ed.2d -(2000).
The judgment of the district court is, pursuant to the mandate of the Supreme Court, reversed, and this case is remanded to the district court for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.